Name: Council Regulation (EC) No 591/2001 of 19 March 2001 renewing for 2001 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, with respect to products originating in Norway (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade;  tariff policy;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32001R0591Council Regulation (EC) No 591/2001 of 19 March 2001 renewing for 2001 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, with respect to products originating in Norway (Text with EEA relevance) Official Journal L 088 , 28/03/2001 P. 0001 - 0003Council Regulation (EC) No 591/2001of 19 March 2001renewing for 2001 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products, with respect to products originating in Norway(Text with EEA relevance)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EC) No 1416/95(1) opened tariff quotas for 1995 in favour of Norway in accordance with the conditions set out in Annex II thereto.(2) Regulation (EC) No 1416/95 was renewed for 1996, 1997, 1998, 1999 and 2000 by Regulations (EC) No 102/96(2), (EC) No 306/97(3), (EC) No 560/98(4), (EC) No 2847/98(5) and (EC) No 215/2000(6) respectively.(3) It was not possible to conclude additional Protocols before 1 January 2001. In these circumstances and pursuant to Articles 76, 102 and 128 of the 1994 Act of Accession, the Community should adopt the measures required to remedy the situation. Therefore, it is necessary to renew the measures provided for in Regulation (EC) No 1416/95 for 2001.(4) The measures necessary for the implementation of this Regulation should be adopted in accordance with Article 2 of Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8) consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation,HAS ADOPTED THIS REGULATION:Article 11. The measures provided for in Article 1(2) of Regulation (EC) No 1416/95 shall be renewed to cover 2001.Annex II to Regulation (EC) No 1416/95 shall be replaced by the Annex to this Regulation.2. If Norway discontinues the application of the reciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 2(2) of this Regulation, suspend application of the measures provided for in paragraph 1.Article 21. The Commission shall be assisted by the Committee referred to in Article 15 of Council Regulation (EC) No 3448/93(9) (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 3The Community tariff quotas referred to in Annex II to Regulation (EC) No 1416/95 shall be administered in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 141, 24.6.1995, p. 1.(2) OJ L 19, 25.1.1996, p. 1.(3) OJ L 51, 21.2.1997, p. 8.(4) OJ L 76, 13.3.1998, p. 1.(5) OJ L 358, 31.12.1998, p. 14.(6) OJ L 24, 29.1.2000, p. 9.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1602/2000 (OJ L 188, 26.7.2000, p. 1).(9) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2491/98 (OJ L 309, 19.11.1998, p. 28).ANNEX"ANNEX IIPREFERENTIAL TARIFF QUOTAS OPENED FOR 2001NORWAY>TABLE>"